15-2721
    Tang v. Lynch
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A205 043 333
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    31st day of August, two thousand sixteen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    JINFEN TANG,
             Petitioner,

                    v.                                               15-2721
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Mouren Wu, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Anthony
                                         C. Payne, Assistant Director; Lauren
                                         E. Fascett, Trial Attorney, Office
                                         of Immigration Litigation, United
                                         States Department of Justice,
                                         Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Jinfen Tang, a native and citizen of the

People’s Republic of China, seeks review of an August 4, 2015,

decision of the BIA affirming a January 2, 2014, decision of

an Immigration Judge (“IJ”) denying Tang’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).   In re Jinfen Tang, No. A205 043 333

(B.I.A. Aug. 4, 2015), aff’g No. A205 043 333 (Immig. Ct. N.Y.

City Jan. 2, 2014).   We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    We have reviewed the IJ’s decision as modified by the BIA.

See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

(2d Cir. 2005).    Accordingly, we do not address the IJ’s

pretermission of Tang’s asylum application as untimely because

the BIA declined to affirm that ruling.   Id.   As a result, the

denial of the application for asylum, as well as the denial of

the claims for withholding of removal and relief under CAT, will

be considered. Supporting denial of those claims are the
                               2
agency’s adverse credibility determination and the conclusion

that Tang failed to establish a pattern or practice of

persecution of Christians.          The applicable standards of review

are well established.        See 8 U.S.C. § 1252(b)(4)(B); See Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

     We first note a serious deficiency in petitioner’s brief.

Although the Federal Rules of Appellate Procedure require an

appellant’s brief to contain “a concise statement of the case

setting out the facts relevant to the issues submitted for

review, with appropriate references to the record,” FRAP

28(a)(6), the relevant section of petitioner’s brief reads in

full as follows:


     IV. Statement of Facts Relevant to the Issues Presented for Review
           The facts in this case are disputed since the IJ found Petitioner
     incredible and the BIA affirmed the IJ’s decision.
           Petitioner based her asylum application upon her fear of future
     persecution by the Chinese government for her religious activities.

A.R. 76-87.

Br. for Petitioner 5. Obviously saying only that the facts are

disputed is a totally inadequate way of “setting out the facts.”

     We have previously warned the bar that submission of an

inadequate brief risks the imposition of sanctions. “Counsel

                                       3
is cautioned that the future filings of such an inadequate

submission will be grounds not only for rejection of the brief

but for formal reprimand or other sanction.” Shunfu Li v.

Mukasey, 529 F.3d 141, 146 (2d Cir. 2008). We repeat that

admonition in this case.

    The IJ found Tang’s testimony “replete with evasive

responses,    unresponsive    responses,         [and]   rote    memorized

responses.” CAR 79. The record sufficiently supports this

assessment    of   her   testimony.        The    adverse       credibility

determination is further supported by an inconsistency between

Tang’s application and her testimony. The application stated

she had been detained for ten days between June 13 and June 23.

CAR 319-20. She testified, however, that she was both arrested

and released on June 13. Then she testified that both her arrest

and release occurred on June 23. Also supporting the IJ’s

credibility   finding    is   the   lack    of    reasonably     available

corroboration – testimony from relatives who Tang said were

aware of her arrest in China and her pastor who could have

corroborated her church attendance in the United States.

 The adverse credibility determination is dispositive of Tang’s

asylum claim to the extent it is based on past persecution or
                                    4
future persecution on account of the Chinese government’s

awareness   of   her   Christianity.    Moreover,   the   adverse

credibility determination is dispositive of withholding of

removal and CAT relief to the extent those forms of relief were

based on these grounds.    Paul v. Gonzales, 444 F.3d 148, 156-57

(2d Cir. 2006).

     The remaining question before us is whether Tang showed

that the Chinese government has a pattern or practice of

persecuting Christians.     “[T]o establish a well-founded fear

of persecution in the absence of any [credible] evidence of past

persecution, an alien must make some showing that authorities

in [her] country of nationality are either aware of [her]

activities or are likely to become aware of [her] activities.”

Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

An alien may make this showing by “prov[ing] the existence of

‘a pattern or practice in his or her country . . . of persecution

of a group of persons similarly situated to the applicant.’”

Kyaw Zwar Tun v. U.S. INS, 445 F.3d 554, 564 (2d Cir. 2006)

(quoting 8 C.F.R. § 208.13(b)(2)(iii)).    To establish a pattern

or practice of persecution of a particular group, a petitioner

must demonstrate that the harm to that group is “systemic or
                                5
pervasive.”   In re A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005);

see Mufied v. Mukasey, 508 F.3d 88, 91 (2d Cir. 2007) (deferring

to BIA’s standard).

    The agency reasonably concluded that Tang failed to

establish a pattern or practice of persecution.     The 2012 State

Department report in the record states that there are between

23 and 67 million Protestants in China, and that government

repression of unregistered religious groups is sporadic, with

local authorities in parts of the country tacitly approving of

unregistered religious practice.       This evidence does not

establish that Tang’s religious activities will be discovered.

See Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009).

Moreover, the agency reasonably required locality-specific

evidence of persecution in Tang’s home province of Fujian.

Jian Hui Shao v. Mukasey, 546 F.3d 138, 149 (2d Cir. 2008).    The

2012 State Department report does not mention any persecution

in Fujian, and the 2010 China Aid study Tang submitted reported

only one raid on a house church in that province.   This evidence

does not establish “systemic or pervasive” persecution.       In re

A-M-, 23 I. & N. Dec. at 741.         Accordingly, the agency

reasonably concluded that Tang failed to show that the Chinese
                               6
government has a pattern or practice of persecuting Christians.

    Because Tang is unable to show a well-founded fear of

persecution, as needed to make out an asylum claim, she is

necessarily unable to meet the higher standard required to

succeed on claims for withholding of removal or CAT relief.

Paul, 444 F.3d at 156.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe, Clerk




                               7